Citation Nr: 0426370	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  00-02 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse




ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from January 1944 to 
March 1945.  

The present matters come before the Board of Veterans' Appeal 
(Board) on appeal of a January 1999 rating decision.  The 
veteran filed a notice of disagreement (NOD) in August 1999, 
and the RO issued a statement of the case (SOC) in January 
2000.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in February 2000.  
In July 2000, the veteran testified before a Hearing Officer 
at the RO; a transcript of that hearing is of record.  

In September 2004, a Deputy Vice-Chairman of the Board 
granted the veteran's representative's motion to advance this 
appeal on the Board's docket pursuant to 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.900(c) (2003).

For the reasons expressed below, the claims on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.  


REMAND

The Board finds that further RO action is needed before the 
claims for service connection for bilateral hearing loss and 
tinnitus may be considered.  

The veteran's Enlisted Record and Report of Separation (WD 
AGO Form 53-55) notes a military occupational specialty (MOS) 
as anti-tank gunner, and that the veteran was assigned to the 
824th Tank Destroyer Battalion at Camp Bowie, Texas.  The 
veteran contends that he experienced pain in his ears 
following the firing of a 75-millimeter anti-tank gun.  
Additionally, the veteran contends that he experienced 
hearing problems following a vehicle accident in service in 
which a half-track truck he was riding in overturned.  The 
veteran claims that when he was thrown from the half-track 
truck he landed on his head.  

The veteran was medically discharged from service in March 
1945.  A May 1953 letter, from the chief of the audiology 
clinic at VA's Regional Office in New York to the Collegiate 
Secretarial Institute, reflects the report that the veteran 
had significant hearing loss, which was service connected, 
and that he was in need of auditory rehabilitation.  The 
Board notes that the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Here, 
however, the rationale for the opinion was not provided.

The Board also notes that, more recently, a March 2000 
audiology report reflects a diagnosis of bilateral, severe-
to-profound hearing loss; audiometry findings were reported 
in graph form.  While the report indicate the veteran's 
assertion that he had had hearing loss since 1957, the 
audiologist offered no opinion as to etiology.  Tinnitus was 
not then mentioned.

Hence, the record presents possible current disability(ies), 
and a possible nexus between current disability(ies) and 
service.  Under these circumstances, the Board finds that 
additional development is warranted-specifically, more 
definitive medical evidence as to whether the veteran current 
suffers from tinnitus, and/or from hearing loss recognized as 
a disability for VA purposes, and, if so, a medical opinion, 
with supporting rationale, as to the relationship, if any, 
between each such current disability and in-service noise 
exposure.  Such evidence would be helpful in resolving the 
issues on appeal.  See 38 U.S.C.A. § 5103A.  

Hence, the RO should arrange for the veteran to undergo a VA 
examination by an otolaryngologist (ear, nose and throat 
specialist).  The veteran is herein advised that, in keeping 
with VA's duty to assist, the purpose of any examination 
requested pursuant to this remand is to obtain information or 
evidence that may be dispositive of the appeal.  See Connolly 
v. Derwinski, 1 Vet. App. 566, 569 (1991).  Hence, failure to 
report to any such scheduled examination, without good cause, 
may well result in a denial of the claims.  See 38 C.F.R. § 
3.655 (2003).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  If the veteran 
fails to report to the scheduled examination, the RO should 
obtain and associate with the claims file (a) copy(ies) of 
the notice(s) of the examination sent to him by the pertinent 
VA medical facility at which the examination is to take 
place.   

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to his claims for 
service connection for bilateral hearing loss and tinnitus.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  After providing the appropriate notice, the 
RO should attempt to obtain any additional evidence for which 
the veteran provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims for service 
connection for bilateral hearing loss and for tinnitus.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:  

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, signed 
authorization to enable it to obtain any 
additional evidence not currently of 
record that pertains to his claims for 
service connection for bilateral hearing 
loss and tinnitus.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).  

2.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or 
the time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo a VA 
examination by an otolaryngologist (ear, 
nose and throat specialist).  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the physician designated to examine the 
veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate testing 
should be conducted to include 
audiometric testing and speech 
discrimination testing, and all clinical 
findings should be reported in detail.  

The examiner should specifically indicate 
whether the veteran currently has hearing 
loss in either ear to an extent 
recognized as a disability for VA 
purposes (i.e. an auditory threshold in 
any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz of 40 decibels or 
greater; or an auditory threshold for at 
least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz of 26 decibels 
or greater; or speech recognition scores 
using the Maryland CNC Test of less than 
94 percent).  The examiner should also 
indicate whether the veteran currently 
suffers from recurrent tinnitus.

With respect to each diagnosed disability 
(currently demonstrated hearing loss 
disability of one or both ears, and/or 
tinnitus), the examiner should offer an 
opinion as to whether it is at least as 
likely as not  (i.e., there is at least a 
50 percent probability) that such 
disability is the result of an injury or 
disease incurred in or aggravated by the 
veteran's service, to include claimed 
noise exposure or injury from allegedly 
being thrown from a half-track truck.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for the 
RO's determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


